Title: From Benjamin Franklin to Samuel Huntington, 2 December 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Once Ferdinand Grand received Vergennes’ acceptance of the proposal to repay French loans by supplying Rochambeau’s troops in America, he drafted, in French, a “Projet de lettre” for Franklin to send Congress. Grand forwarded the “Projet” to Vergennes on November 25, explaining that Necker and Franklin had both approved it, and that Franklin would incorporate any changes that the minister might suggest. Grand added that the plan was essentially the same as the one Franklin had proposed on September 26. Vergennes replied on November 29 with only one suggestion: that Franklin should place more emphasis on the reciprocal nature of the advantages. That undoubtedly explains the first few words of the present letter, which is not a translation of Grand’s “projet,” but is entirely Franklin’s own.
 
Sir,
Passy, Dec. 2. 1780.
The many mutual Advantages that must arise from carrying into Execution the Proposition already communicated to Congress of furnishing Provisions to the King’s Forces in America, to be paid for here have, I make no doubt, already induced them to begin that Operation. But as the Proposition has lately been renew’d to me, on Occasion of my requesting farther Aids of Money, to answer the unexpected Drafts upon me ordered by the Resolutions of May & August last; which Drafts it is absolutely necessary I should find Funds to pay; and as the Congress have long desired to have the Means of forming Funds in Europe; and an easier, cheaper & safer Method cannot possibly be contrived; and as I see by the Journals of February, that the several States were to furnish Provisions in Quantities instead of Supplies in Money, whereby much will be in the Disposition of Congress, I flatter myself that they will not disapprove of my engaging in their Behalf, with the Minister of the Finances here, that they will cause to be delivered for the King’s Land & Sea Forces in North America, such Provisions as may be wanted from time to time, to the Amount of 400 thousand Dollars, value of 5. Livres Tournois per Dollar, the said Provisions to be furnished at the current Prices for which they might be bought with Silver Specie.— I have constantly done my utmost to support the Credit of Congress by procuring wherewith punctually to pay all their Drafts, and I have no doubt of their Care to support mine in this Instance, by fulfilling honourably my Engagement; in which Case Receipts in due Form should be taken of the Persons to whom the Provisions are delivered in the several States, and those Receipts sent to me here. With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant.
B Franklin

P.S. This Value of 400,000 Dollars, is to be considered as exclusive of any Provisions already furnished; but the Receipts for those should also be sent me, if not paid for there.
His Excellency, Samuel Huntington Esqr. President of Congress.

 
Notation: Decr: 2d: 1780 read Feb 19. 1781 proposal of agreement to furnish fr: Fleet and army with provisions to amount of 400,000 dollars Specie to be pd. in France.
